Citation Nr: 1748515	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-25 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a bilateral leg disorder, to include recurrent cramping of the legs, as secondary to service-connected Parkinson's disease. 

3. Entitlement to service connection for a gastrointestinal (GI) disorder, to include gastroesophageal reflux disorder (GERD), Barrett's esophagus, and irritable bowel syndrome (IBS) as due to exposure to herbicides or as secondary to a service-connected psychiatric disorder.  

4. Entitlement to service connection for a respiratory disorder, to include pleural thickening of the lungs.

5. Entitlement to service connection for a thyroid disorder as due to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 1968 and from September to November 1969.  In July 2014, he testified at a Travel Board hearing before the undersigned; a transcript is associated with the claims file.  

In December 2014, the Board of Veterans' Appeals (Board) denied the appeal for a respiratory disorder and remanded the remaining issues.  The Veteran appealed the respiratory disorder issue to the Veterans Claims Court.  In November 2015, the Court Clerk granted a Joint Motion for Remand (JMR) that vacated the Board's decision and remanded the issue to the Board.  In February 2016, the Board remanded the issue for development consistent with the JMR.  

The issue of entitlement to service connection for ischemic heart disease was previously on appeal.  Subsequent to the December 2014 remand, service connection for coronary artery disease was granted effective April 1, 2015.  As the Veteran was awarded service connection for coronary artery disease (recognized as a form of ischemic heart disease in 38 C.F.R. § 3.309(e)), the issue of entitlement to service connection for ischemic heart disease is no longer on appeal before the Board.  

Review of the completed development related to the Board's prior remands reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to service connection for respiratory, thyroid, and gastrointestinal disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In September 2017, prior to promulgation of a decision on the appeal, the Veteran indicated his intent to withdraw his appeal for entitlement to service connection for a skin disorder. 

2. A bilateral leg disorder was not shown in service and is not etiologically related to service.

3. A bilateral leg disorder was not caused by or permanently worsened in severity by a service-connected disability.    


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appeal for entitlement to service connection for a skin disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. A bilateral leg disorder was not incurred in or aggravated by service nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim for a Skin Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 

In September 2017, VA received a written statement from the Veteran indicating that he wished to withdraw his appeal for a skin disorder.  Thus, for this issue there is no remaining allegation of error of fact or law for appellate consideration, and the appeal of this issue is withdrawn. Accordingly, the Board does not have jurisdiction the appeal as to this issue, and the appeal as to this issue is dismissed.

Service Connection for a Bilateral Leg Disorder

The Veteran has asserts that he developed a bilateral leg disorder due to his period of active service, including due to his exposure to herbicides in Vietnam or, alternatively, as secondary to his service-connected Parkinson's disease.  Specifically, he stated that the cramps developed as a result of in-service surgery to address lesions that developed in his leg following injuries he sustained while serving in the Republic of Vietnam.  He has also contended that his leg cramps were the result of an in-service skin rash and resulting surgery on the left calf.  He stated that he received treatment for this condition between November 1967 and January 1968 and that his current treatment records indicate that the cramps were related to the original surgery and may be the result of nerve damage during the surgery.  

During the August 2014 Board hearing, the Veteran stated that he believed everything was fine after his in-service surgery but as time went on he noticed his leg bothering him.  He stated that he informed his primary care physician about his issues and he was told that it could be nerve damage related to the in-service surgery on his left leg.  He also indicated that he believed his symptoms in his right leg may be related to his diagnosis of Parkinson's disease in 2013.  

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

Here, the Veteran had service in the Republic of Vietnam during the appropriate period and his exposure to herbicide agents is conceded.  Bilateral leg cramps, however, is not listed as a condition that is presumed to be the result of exposure to herbicides.  Therefore, presumptive service connection based on herbicide agents is not warranted.

Nevertheless, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).  As such, the Board will also consider whether service connection is warranted on a direct basis, including due to exposure to herbicides without the presumption or as secondary to any of his service-connected conditions. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Turning to the evidence, the Veteran underwent a VA examination in February 2010.  He reported that he had been suffering from bilateral leg cramps since 2007 once or twice a week and they occasionally woke him up at night.  He stated that the condition was worsening but that he was not receiving treatment at that time.  He indicated that after he stopped taking hydrochlorothiazide his symptoms improved.  The examiner diagnosed severe leg cramps, bilaterally.  Therefore, a current diagnosis is shown.

Next, service treatment records indicate that the Veteran was seen at a dermatology clinic in December 1967 with history of a keratotic lesion on his left calf for six months that had developed in Vietnam.  A Report of Medical History from October 1969 at separation from service as noted a history of leg cramps; however, the reviewing physician stated that the Veteran had undergone surgery on his left leg without any resulting symptoms.  Therefore, the second element of in-service incurrence has been met.

The next inquiry is whether there is a nexus between the in-service surgery and the current diagnosis of leg cramps.  In a July 2012 VA examination, it was noted that the Veteran had a granuloma removed from his left calf in 1967.  He reported that "he was fine until over the past seven or eight years he has been getting leg cramps in his calf."  This dated the onset of symptoms to approximately 2004-2005.  He also reported a history of low back pain.  

Upon physical examination, the examiner noted a small superficial scar over the left calf region due to an old excision surgery.  The examiner opined that the current complaints of leg cramps of the calf muscle were not related to his small surgical scar from the procedure that was performed in 1967.  The examiner explained that the Veteran previously had complained of bilateral leg cramp and if the surgery was responsible for the leg cramping it would only be beneath the scar or only on the left side, which was not the case.  

The examiner also noted that if the scar was related to the cramping, the muscle cramping would be located beneath the scar not the entire calf region as the Veteran reported.  The examiner opined that the likely cause of his leg cramps was lumbar radiculopathy, lumbar spinal stenosis, and/or a generalized mineral deficiency.  This medical evidence weighs against the claim.

In December 2015, the Veteran underwent another VA examination regarding his bilateral leg cramps.  He complained of leg cramps in his calf that occurred three to four times per week.  When asked whether the condition was due to his service-connected Parkinson's disease or his in-service leg cramps, the examiner noted that the Veteran's leg cramps in service did not lead to any reports of a chronic condition in service.  The examiner opined that the likely cause of his leg cramps was lumbar radiculopathy, lumbar spinal stenosis, a generalized mineral deficiency, or dehydration.  This medical evidence also weighs against the claim.

The Board finds that the examinations were adequate.  Specifically, the examiners reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  Moreover, the examiners have the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  

Of note, the 2012 examiner opined that the Veteran's bilateral leg symptoms were likely due to lumbar radiculopathy, lumbar spinal stenosis, and/or a generalized mineral deficiency.  The examiner supported this opinion by stating that if the Veteran's condition was due to his in-service left leg surgery, the resulting symptoms should also be on the left leg as opposed to bilateral.  Further, the examiner noted that if the left leg symptoms were related to his in-service surgery, then the symptoms would be located in the area of the scar; instead, the Veteran reported pain throughout his calf.  There is no contradicting medical evidence of record.  Therefore, the Board finds the medical opinions to be of great probative value.

Next, the Board has considered the Veteran's lay statements as they pertain to a nexus between current complaints and service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's currently-reported history of leg cramps is inconsistent with the other lay and medical evidence of record.  Indeed, at the contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of leg cramps.  Further, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to leg cramps for many years following service.  The multi-year gap between discharge from service and initial reported symptoms related to leg cramps is one factor to consider.  In addition, he has reported the onset of symptoms to different times.  Specifically, in February 2010, he related that the symptoms started in 2007 and in a July 2012, he dated the onset to 2004-2005.  These inconsistencies in the record weigh against his credibility as to the assertion of a nexus between his claimed disorder and service.  

The Board has weighed the Veteran's statements as to a nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the weight of the lay and medical evidence is against a finding of a nexus between his current claim and service.  
	
While the Veteran is competent to report symptoms as they come to him through his senses, leg cramps is not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined him during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  

In light of the above discussion, the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied on a direct basis.

This same evidence does not support a direct relationship between the Veteran's leg cramps and his in-service exposure to herbicides.  As noted above, leg cramps are not a condition presumed to be related to exposure to herbicides; however, none of the evidence indicates a relationship between the Veteran's leg cramps and exposure to herbicides, including his own statements.  While his initial January 2010 claim indicated that he felt that there was a connection between exposure to herbicides and bilateral leg cramps, he stated in his May 2010 notice of disagreement that this claim should considered apart from any of the herbicide claims and that he was claiming his disorder was related to in-service surgery.  As no competent evidence has been provided to indicate that the bilateral leg cramps are due to exposure to herbicides, the claim based on direct exposure to herbicides is denied.  

Next, the Board has also considered whether the Veteran's bilateral leg cramps are due to his service-connected Parkinson's disease.  Here, the opinion of the December 2015 examiner who was asked this question directly, but indicated that the Veteran's leg cramps were likely due to lumbar radiculopathy, lumbar spinal stenosis, a generalized mineral deficiency, or dehydration is probative and weighs against the claim.  Of note, the Veteran's reports that his symptoms of leg cramps began alternative in 2004-2005 or in 2007, which is several years prior to the onset of Parkinson's disease indicated in the Veteran's November 2013 neurology consultation.  Accordingly, to the extent that he claims bilateral leg cramps as secondary to service-connected Parkinson's disease, the appeal is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

The issue of entitlement to service connection for a skin disorder is dismissed

Service connection for a bilateral leg disorder is denied. 


REMAND

Upon review of the claims file, the Board finds that the remainder of the Veteran's claims requires further development prior to adjudication by the Board. 

Gastrointestinal Disorder:  The Veteran has reported that he has suffered from long-standing stomach problems.  He has been diagnosed with IBS.  While he underwent a VA examination in December 2015, the examiner did not address the diagnosis of IBS, despite noting that the Veteran's in-service treatment was for a lower GI condition and loose stools.  The examiner also provided the opinion that the Veteran's GI condition was not caused or aggravated by anxiety, depression, or PTSD but did not provide a supporting rationale.  Accordingly, a new medical examination is warranted.  

Thyroid Disorder:  A January 2010 Endocrinology/Metabolism clinical note reflected that the Veteran received treatment that was "related to Agent Orange." Due to this note, he was afforded a medical examination regarding the etiology of his current thyroid nodules.  The examiner stated that thyroid nodules were not a presumptive condition of herbicide exposure and that it was less likely as not related to service.  However, the examiner provided no rationale to support the conclusion.  Accordingly, a new medical opinion is warranted.  

Respiratory Disorder:  In February 2016, the Veteran's claim for service connection for a respiratory condition was remanded for an examination that discussed the etiology of his plural thickening of the lungs and his reports that he has had numerous incidents of both pleurisy and pneumonia since his in-service respiratory symptoms.  The May 2016 examiner stated that herbicide exposure did not cause recurrent upper respiratory infections or pleural nodules and they were less likely as not related to service.  However, the examiner provided no rationale to support the conclusion.  Accordingly, a new medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination for the purposes of determining the existence and etiology of any gastrointestinal disorder.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:

* Whether the Veteran currently has a gastrointestinal disorder, and if so, is it at least as likely as not (a 50 percent or greater probability) that this disorder, is the result of the Veteran's active service?  The examiner should specifically discuss whether the Veteran has a current diagnosis of IBS.  The examiner should also discuss the diagnosis of gastroenteritis in December 1966 and his complaints of a recurrent stomach condition in January 1970 and February 1970.  

* The examiner should also provide an opinion whether is it is at least as likely as not (a 50 percent or greater probability) that any current gastrointestinal disorder was caused or aggravated (permanently worsened) by his service-connected PTSD with depression and anxiety.  The examiner should discuss the Veteran's reports in January 1970 of being "treated for nervous stomach on many occasions in the field" and complaints in February 1970 of a GI condition "related to his emotions."

Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions.  

2. Undertake appropriate efforts to obtain a medical opinion for the purposes of determining the etiology of the Veteran's thyroid nodules.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:

* If the Veteran's thyroid nodules are at least as likely as not (a 50 percent or greater probability) the result of active service?  The examiner should specifically note that as the Veteran has documented service in the Republic of Vietnam his exposure to herbicides is conceded.  Further, the examiner should discuss the Veteran's treatment at the Lyons VAMC, including the endocrinology report in January 2010 and that the treatment was related to Agent Orange exposure. 

Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions.  

3. Undertake appropriate efforts to obtain a medical opinion for the purposes of determining the etiology of any current respiratory disability.  Based upon review of the service and post-service medical records, the examiner is asked to provide an opinion as to the following:

* If any current respiratory disability is at least as likely as not (a 50 percent or greater probability) the result of the Veteran's active service?  The examiner should specifically note that as the Veteran has documented service in the Republic of Vietnam his exposure to herbicides is conceded.  Further, the examiner should discuss the Veteran's reports that he has had numerous recurring incidents of both pleurisy and pneumonia since in-service respiratory symptoms. 

Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions.  

4. After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental SOC and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


